               Case 3:20-mj-70698-JCS Document 5 Filed 06/08/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   Assistant United States Attorney
 5 ALEXANDRA J. SHEPARD (CABN 205143)
   Special Assistant United States Attorney
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        FAX: (415) 436-7234
          Scott.Joiner@usdoj.gov
 9        Alexandra.Shepard2@usdoj.gov

10 Attorneys for United States of America

11                                UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13                                    SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                   ) No. CR 20-MJ-70698
15                                               )
            Plaintiff,                           ) NOTICE OF APPEARANCE
16                                               )
       v.                                        )
17                                               )
     SANDRA ANN ZUNIGA,                          )
18                                               )
            Defendant.                           )
19                                               )
                                                 )
20

21

22

23

24

25

26

27

28

     NOTICE OF APPEARANCE
     CR 20-MJ-70698
              Case 3:20-mj-70698-JCS Document 5 Filed 06/08/20 Page 2 of 2




 1          PLEASE TAKE NOTICE that Assistant United States Attorney Scott D. Joiner hereby enters his

 2 appearance as Attorney for the United States of America in the above-referenced case. Please add

 3 AUSA Joiner to all future correspondence, pleadings, and notices. AUSA Joiner’s contact information

 4 follows below:

 5                  Scott D. Joiner
                    Assistant United States Attorney
 6                  Corporate Fraud Strike Force
                    450 Golden Gate Avenue, 11th Floor
 7                  San Francisco, California 94102-3495
                    Telephone: (415) 436-7200
 8                  Fax: (415) 436-7234
                    E-mail: Scott.Joiner@usdoj.gov
 9

10
     Dated: June 8, 2020                               Respectfully submitted,
11
                                                       DAVID L. ANDERSON
12                                                     United States Attorney

13

14                                                                 /s/
                                                       SCOTT D. JOINER
15                                                     Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF APPEARANCE
     CR 20-MJ-70698
